 Case 1:19-cv-00147-JTN-ESC ECF No. 10 filed 02/26/19 PageID.25 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN


 MICHAEL PAUL SHENEMAN,

       Plaintiff,
 v.                                                              Hon. Janet T. Neff

 MICHIGAN, STATE OF,                                             Case No. 1:19-cv-00147

       Defendant.
 ________________________________/

                                       ORDER

      This matter is before the Court on Plaintiff’s Application to Proceed In Forma

Pauperis (ECF No. 2). The Court has updated the form required to apply to proceed

without payment. Plaintiff shall, within seven days from entry of this order, submit an

amended application on the required AO Form 239. The form is available for download

from the court's website, www.miwd.uscourts.gov, under: Forms ► Civil Forms ►

Application to Proceed Without Payment of Filing Fee (AO 239).

      IT IS SO ORDERED.


Date: February 26, 2019                              /s/ Ellen S. Carmody
                                                     ELLEN S. CARMODY
                                                     U.S. Magistrate Judge
